UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2011 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-31469 Vantone International Group, Inc. (Exact name of registrant as specified in its charter) Nevada 41-1954595 (State or other jurisdiction of incorporation or organization) (I.R.S. Employee Identification No.) No. 195 Zhongshan Road, Heping District, Shenyang, Liaoning Province, P.R. China (Address of principal executive offices) (Zip Code) 86-24-2286-6686 (Registrant's telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date. Class of Securities Number of shares outstanding as of February 14, 2012 Common stock, par value $0.001per share TABLE OF CONTENTS FORM 10-Q December 31, 2011 PART I— FINANCIAL INFORMATION Item 1. Financial Statements. 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 31 Item 4. Controls and Procedures. 31 PART II— OTHER INFORMATION Item 1. Legal Proceedings. 32 Item 1A. Risk Factors. 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 32 Item 3. Defaults Upon Senior Securities. 32 Item 4. (Removed and Reserved). 32 Item 5. Other Information. 32 Item 6. Exhibits. 33 SIGNATURES CAUTIONARY STATEMENT ON FORWARD-LOOKING INFORMATION This Quarterly Report on Form 10-Q (this “Report”) contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Forward-looking statements discuss matters that are not historical facts. Because they discuss future events or conditions, forward-looking statements may include words such as “anticipate,” “believe,” “estimate,” “intend,” “could,” “should,” “would,” “may,” “seek,” “plan,” “might,” “will,” “expect,” “predict,” “project,” “forecast,” “potential,” “continue” negatives thereof or similar expressions. Forward-looking statements speak only as of the date they are made, are based on various underlying assumptions and current expectations about the future and are not guarantees. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievement to be materially different from the results of operations or plans expressed or implied by such forward-looking statements. We cannot predict all of the risks and uncertainties. Accordingly, such information should not be regarded as representations that the results or conditions described in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements. These forward-looking statements are found at various places throughout this Report and include information concerning possible or assumed future results of our operations, including statements about potential acquisition or merger targets; business strategies; future cash flows; financing plans; plans and objectives of management; any other statements regarding future acquisitions, future cash needs, future operations, business plans and future financial results, and any other statements that are not historical facts. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors. Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements. In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this Report. All subsequent written and oral forward-looking statements concerning other matters addressed in this Report and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this Report. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise. CERTAIN TERMS USED IN THIS REPORT When this report uses the words “we,” “us,” “our,” and the “Company,” they refer to Vantone International Group, Inc. and its subsidiaries. “SEC” refers to the Securities and Exchange Commission. PART I – FINANCIAL INFORMATION Item 1. Financial Statements. Vantone International Group, Inc. and Subsidiaries Consolidated Balance Sheets December 31, 2011 March 31, 2011 (Unaudited) (Unaudited) Assets Assets: Current Assets Cash and equivalents-non restricted $ $ Cash - restricted - Accounts receivable, net of allowance for doubtful amounts of $0 and $67,157, respectively Insurance commissions receivable Interests receivable Loans receivable Less: Unearned income - ) Allowance for loan losses ) ) Total loans receivable, net Advanced to suppliers 9 Inventories Advanced to stockholders/officers, net - Prepayments for decoration building Prepayments and other current assets Deferred income tax assets-current Total Current Assets Property and Equipment - Net Investment Properties-Net - Non-Operating Property Total Assets Liabilities and Stockholders' Equity Liabilities: Current Liabilities Loan payable - Accounts payable and accrued expenses Customer deposits Taxes payable Loan from stockholders/officers, net - Deferred VIP membership revenue - Deferred network service revenue-current Deferred rental income - Other current liabilities Total Current Liabilities Deferred Network Service Revenue-Noncurrent Total Liabilities Stockholders' Equity: Vantone International Group Equity Common stock - $0.001 par value, 100,000,000 shares authorized, 30,001,000 shares issued and outstanding, respectively Additional paid-in capital ) Reserve funds Retained earnings Accumulated other comprehensive income Total Vantone International Group, Inc. Stockholders' Equity Non-controlling Interest Total Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 1 Vantone International Group, Inc. and Subsidiaries Consolidated Statements of Operations For The Three Months Ended December 31, For The Nine Months Ended December 31, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues Products sold $ Sales discount for products ) Insurance service rendered VIP membership fees Network service fees Financing interests Total Revenues Cost of Goods Sold Products sold Insurance service rendered VIP membership cost 72 Network service cost 59 56 Financing cost Total Cost of Goods Sold Gross Profit Operating Expenses Selling expenses Loss on disposal of fixed assets - Bad debt recoveries ) Allowance for credit loans General and administrative expenses Total Operating Expenses Income (Loss) From Operations ) Other Income Interest income, net Other income (expenses ), net - ) Total Other Income Income (Loss) Before Taxes ) Provision for Income Taxes ) Income (Loss) Before Noncontrolling Interest ) Less: Net loss attributable to the noncontrolling interest ) Net Income (Loss) Attributable to Vantone International Group, Inc. $ $ $ ) $ Net Income (Loss) Per Common Share: - Basic and Diluted $ $ $ ) $ Weighted Common Shares Outstanding - Basic and Diluted The accompanying notes are an integral part of these unaudited consolidated financial statements. 2 Vantone International Group, Inc. and Subsidiaries Consolidated Statements of Comprehensive Income For The Nine Months Ended December 31, (Unaudited) (Unaudited) Net (Loss) Income Before Noncontrolling Interest $ ) $ Other Comprehensive Income: Foreign Currency Translation Adjustment Total Comprehensive Income $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 Vantone International Group Inc. and Subsidiaries Consolidated Statements of Cash Flows For The Nine months Ended December 31, (Unaudited) (Unaudited) Cash Flows From Operating Activities Net (Loss) Income $ ) $ Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities Bad debt adjustment ) ) Provision for loan losses Depreciation Net loss attributable to noncontrolling interest ) ) Deferred income tax benefits ) ) Loss on inventories disposal - Loss on fix assets disposal Changes in operating assets and liabilities: Accounts receivable Insurance commissions receivable Interest receivable ) ) Advanced to suppliers ) Inventories ) Prepayments and other current assets ) Accounts payable and accrued expenses ) ) Insurance commissions payable - 67 Customer deposits ) ) Taxes payable ) Deferred VIP membership revenue ) Other current liabilities ) Deferred rental income - Deferred network service revenue ) Net Cash Provided by Operating Activities Cash Flows From Investing Activities Cash- restricted - Payment for purchase of property and equipment ) ) Net increase in loans receivable ) Net Cash Provided by (Used in) Investing Activities ) Cash Flows From Financing Activities Payment to shareholder for subsidiary acquisition ) - Payment for loan payable ) - Net Cash Used in Financing Activities ) - Net (Decrease) Increase in Cash and Equivalents ) Effect of Exchange Rate Changes on Cash Cash and Equivalents at Beginning of Period Cash and Equivalents at End of Period $ $ Supplemental Disclosures of Cash Flow Information: Interest paid $ $
